NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CHRIS LANGEE, trustee for the Adams        )
and Associates Land Trust,                 )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-4571
                                           )
GREEN TREE SERVICING, LLC,                 )
                                           )
             Appellee.                     )
                                           )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Mark P. Stopa of Stopa Law Firm, Tampa
(withdrew after briefing), and Latasha
Scott of Lord Scott, PLLC, Tampa, for
Appellant.

William L. Noriega of Padgett Law Group,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, KHOUZAM, and BLACK, JJ., Concur.